By the Court.
This is a petition to establish the truth of exceptions. The petition is not verified by affidavit. The jurat annexed shows that it was acknowledged as the free act and deed of the petitioner. That is not verification by affidavit. It is manifest from the facts disclosed by the petitioner at the bar that there was no compliance with the requirement of Rule 6 of the Rules for the Regulation of Practice before the Full Court, that the petitioner “shall, before filing his petition, give notice thereof to the adverse party, by delivering a copy thereof to him or his attorney of record.” There is no allegation in the petition that the bill of exceptions was disallowed by the judge of the Superior Court. Without further discussion, it is plain that the petition cannot be maintained. Fuller, petitioner, 219 Mass. 209. John Henry Co. petitioner, 222 Mass. 182. Thorndike, petitioner, 244 Mass. 429.

Petition dismissed.